Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is the initial office action based on the application filed on 8/21/2020. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 9/11/2020. 

Information Disclosure Statement
The Information Disclosure Statements filed on 10/30/2020 have been considered.

Oath/Declaration
The oath or declaration filed on 8/21/2020 is acceptable. 
Drawings
The drawings filed on 8/21/2020 are acceptable.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki et al (US 2018/0269391; Seki hereinafter).

With regard to claim 1, Seki discloses a variable resistance memory device (Figs. 1A-9 with corresponding texts; (para[0029-0030])) comprising: 
a variable resistance layer 31/32 including 
a first layer 31 and 
a second layer 32, the first layer 31 formed of 
a first material (para[0071, 0073]), the second layer 32 on the first layer 31, the second layer formed of 
a second material (para[0072-73]), and 
a density of the second material 32 being different (since different materials as per para[0071-0073], it implies different density) from a density of the first material 31; and 
a first conductive element and a second conductive element 10 (Figs. 6-9) on the variable resistance layer 31/32 and spaced apart from each other in order to form a current path in the variable resistance layer 31/32 in a direction perpendicular to a direction (e.g. Fig.6) in which the first layer 31 and the second layer 32 are stacked.

With regard to claim 2, Seki discloses the variable resistance memory device of claim 1, wherein the density of the second material (TiO2) is higher than the density of the first material (HfO2) (since applicant’s claim 11, requires same material as Seki, the density requirement of claim 2 is met as density is inherent material property).

With regard to claim 3, Seki discloses the variable resistance memory device of claim 2, wherein a density difference between the first material 31 and the second material 32 is greater than 1 g/cm3 (Since Seki discloses the same material as at the applicant, density difference as claimed is met).

With regard to claim 8, Seki discloses the variable resistance memory device of claim 1, wherein each of the first material 31 and the second material 32 is 
an oxide ( TiO2 and HfO2) having a bandgap energy of 2 eV or more.


With regard to claim 10, Seki discloses the variable resistance memory device of claim 1, wherein the first material 31 and the second material 32 have 
a same valence, and a density difference between the first material and the second material is greater than 1.5 g/cm3 (Since Seki discloses the same material as applicant, claim 10’s limitation is met).

With regard to claim 11, Seki discloses the variable resistance memory device of claim 1, wherein the first material is Hf02, and the second material is Ti02, Mn02, Zr02, Si02, or Cr203 (para[0073]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 5, and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seki in view of Morooka (US 2019/0088318; Morooka hereinafter).

With regard to claim 4, Seki discloses the limitations of the claim with the exception of wherein the variable resistance layer further includes a third layer on the second layer, the third layer is formed of a third material, and a density of the third material is lower than the density of the second material. However, Morooka discloses a third layer 33. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the third layer Morooka discloses for the purpose of inhibiting reaction as Morooka implies the name of the layer. Furthermore, applicant’s claim does not assign any order of the “first” “second” or the “third” layer. So, it has been held to be within the general skill of a worker in the art to select a known material (i.e. in this case, third layer with a density requirement) on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regard to claim 5, Seki discloses the limitations of the claim with the exception of wherein a density difference between the second material and the third material is greater than 1 g/cm3. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to make such density requirement as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Peterson
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
, 65 USPQ2d 1379.

It is further noted that the specification contains no disclosure of either the critical nature of instant claimed density or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also, In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

With regard to claim 7, Seki discloses the limitation of the claim with the exception of wherein a thickness of the second layer is less than a thickness of the first layer, and the thickness of the second layer is less than a thickness of the third layer. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to make such thickness requirement as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also In re  Peterson , 65 USPQ2d 1379.

It is further noted that the specification contains no disclosure of either the critical nature of instant claimed thicknesses or any unexpected results arising .

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Seki in view of Morooka and further in view of Toriyama et al (US 2016/0163981; Toriyama hereinafter).

With regard to claim 6, Seki in view of Morooka discloses the limitations of the claim with the exception of wherein the first material and the third material are a same material. However, para[0056-0058] of Toriyama discloses the first 45 material and the third material 46 are a same material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to for choose the same material as claimed for the purpose of matching the carrier affinity (para[0057] of Toriyama).

Claims 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seki in view of Ting-Ying Shen (EP 3163642; Shen hereinafter; Applicant provided this reference on 8/11/2021).

. 

Claims 15-17, 24-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seki in view of Tanaka et al (US 2008/0149913; Tanaka hereinafter).

With regard to claim 15, Seki discloses a variable resistance memory device (Figs.1A-9 with corresponding texts) comprising: 
a variable resistance layer 31/32 including 
a first layer 31 and 
a second layer 32, the first layer 31 formed of 
a first material (para[0071, 0073]), the second layer 32 on the first layer 31, the second layer formed of 
a second material (para[0072-73]), and 
a density of the second material 32 being different (since different materials as per para[0071-0073], it implies different density) from a density of the first material 31.

As discussed above, Seki discloses the limitations of the claim with the exception of an insulating layer, a channel layer on the variable resistance layer; a gate insulating layer on the channel layer; and a plurality of gate electrodes spaced apart from one another on the gate insulating layer. However, an insulating layer, a channel layer on the variable resistance layer; a gate insulating layer on the channel layer; and a plurality of gate electrodes spaced apart from one another on the gate insulating layer. However, Figs.48-50, para[0128-0134] of Tanaka discloses an insulating layer 52, a channel layer 23 on the variable resistance layer 51; a gate insulating layer 22 on the channel layer 23; and a plurality of gate electrodes 14, 16, 18, 20 spaced apart from one another on the gate insulating layer 22. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Seki’s device with Tanaka’s RRAM variable resistance layer to achieve the claimed invention for the purpose of resistive random access memory (RRAM) (para[0130-0133] of Tanaka).

With regard to claim 16, Seki discloses the variable resistance memory device of claim 15, wherein the density of the second material (TiO2) is higher 

With regard to claim 17, Seki discloses the variable resistance memory device of claim 16, wherein a density difference between the first material 31 and the second material 32 is greater than 1 g/cm3 (Since Seki discloses the same material as at the applicant, density difference as claimed is met).

With regard to claim 24, Seki discloses the variable resistance memory device of claim 15, wherein each of the first material 31 and the second material 32 is an oxide ( TiO2 and HfO2) having a bandgap energy of 2 eV or more.

With regard to claim 25, Seki discloses the variable resistance memory device of claim 15, wherein each of the first material 31 and the second material 32 independently is any one of Ti02, BaO, Zr02, CaO, Hf02, SrO, Sc203, MgO, Li20, A1203, SiO2, BeO, Nb205, NiO, Ta205, W03, V205, La203, Gd203, CuO, Mo03, Cr203, and Mn02 (para[0073]; HfO2, TiO2).



Claims 18-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seki in view of Tanaka and further in view of Morooka (US 2019/0088318; Morooka hereinafter).

With regard to claim 18, Seki discloses the limitations of the claim with the exception of wherein the variable resistance layer further includes a third layer on the second layer, the third layer is formed of a third material, and a density of the third material is lower than the density of the second material. However, Morooka discloses a third layer 33. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the third layer Morooka discloses for the purpose of inhibiting reaction as Morooka implies the name of the layer. Furthermore, applicant’s claim does not assign any order of the “first” “second” or the “third” layer. So, it has been held to be within the general skill of a worker in the art to select a known material (i.e. in this case, third layer with a density requirement) on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regard to claim 19-21, Seki in view of Tanaka and further in view of Morooka discloses the limitations with the exception of wherein a thickness of each of the first layer, the second layer, and the third layer is equal to or less than 10 nm; wherein the second layer has a thickness equal to or less than 2 nm; wherein the third layer contacts the channel layer and has a thickness equal to or greater than 5 nm. However, it would have been obvious to one of ordinary skill 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Peterson
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
, 65 USPQ2d 1379.

It is further noted that the specification contains no disclosure of either the critical nature of instant claimed  thicknesses or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also, In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

With regard to claim 22, Seki discloses the variable resistance memory device of claim 18, wherein a density difference between the first material 31 and the second material 32 is greater than 1 g/cm3 (Since Seki discloses the same material as at the applicant, density difference as claimed is met).

Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Seki in view of Tanaka, further in view of Morooka and further in view of Toriyama.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/SELIM U AHMED/Primary Examiner, Art Unit 2896